DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to computer program per se (computer-readable media storing instructions).  A computer program per se is abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to tone of the statutory categories of invention (See MPEP 2106).
It is noted that computer programs embodied on a non-transitory computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as nonstatutory subject matter per se (i.e. signals or carrier waves).  Examiner advises applicant to rewrite claim as a “non-transitory, tangible computer readable storage medium storing instructions executable…” per MPEP 2106 II-A-c

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1 is allowed because the closest available prior art Parkash et al. (US 2010/0292606), Lian et al. (US 20090240157), and Jimenez et al. (US 2007/0210848), either singularly or in combination, fails to anticipate or render obvious a method comprising: 
“receiving, by an antenna, energy waves; 
detecting, by a signal processor, a plurality of repetitive pulse signals carried in the energy waves received at the antenna, wherein at least one aspect of each of the plurality of repetitive pulse signals repeats over a time period at a plurality of arrival times; 
estimating, by the signal processor, time intervals based on differences in the plurality of arrival times, wherein the time intervals correspond to occurrences of the plurality of repetitive pulse signals; 
extracting, by the signal processor, a plurality of pulse signal segments detected by the signal processor during each of the time intervals over the time period; 
selecting, by the signal processor, a first pulse signal segment of the plurality of pulse signal segments received during one of the time intervals; 
calculating, by the signal processor, respective time delays relative to the first pulse signal segment for each remaining pulse signal segment of the plurality of pulse signal segments; 
aligning, by the signal processor, each remaining pulse signal segment with the first pulse signal segment based on the respective time delays to create time-aligned pulse signal segments; and 
averaging, by the signal processor, the time-aligned pulse signal segments to establish a prototype pulse signal” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

Therefore, the prior art of record lacks teaching the particular technique for establishing a prototype pulse signal that includes calculating respective time delays relative to the first pulse signal segment for each remaining pulse signal segment of the plurality of pulse signal segments; aligning each remaining pulse signal segment with the first pulse signal segment based on the respective time delays to create time-aligned pulse signal segments, and then finally averaging the time-aligned pulse signal segments.  These steps provide an improvement to optimizing the prototype pulse signal based on 

Claims 2-7 are dependent upon claim 1; therefore, the claims are allowed for at least the reasons stated above with respect to claim 1.

Claim 8 is allowed for the same reasons explained above since it is the corresponding system claim of method claim 1. 

Claims 9-14 are dependent upon claim 8; therefore, the claims are allowed for at least the reasons stated above with respect to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parkash et al .(US 2010/0292606) teaches about signal processing in physiological noise and further teaches about generating a template signal based on separating a periodic signal response into segments and analyzing the segments to generate a template signal based on averaging [Fig. 5] & [Par. 0043-0047].

Lian et al. (US 20090240157) discloses means for providing a template signal and a test signal originated from an electrogram [Par. 0019] wherein the template signal can be constructed including by averaging a plurality of cycles of signals, the template can be updated periodically, and the wherein the 

Jimenez et al. (US 2007/0210848) teaches a pulse generator and method of generating pules, such as for template generation in impulse radio systems [see abstract] & [Par. 0012, 0019-0020, 0024, 0059-0062].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TERENCE E STIFTER JR/               Examiner, Art Unit 2865                                                                                                                                                                                         

/MOHAMMAD K ISLAM/               Primary Examiner, Art Unit 2864